DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The “Cross-Reference to Related Application” section should be updated to reflect that the parent application has been allowed as U.S. Patent No. 10,538,836 (at line 9 of page 1, as filed).  
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Nagayama et al (US 2016/0326623).  
Nagayama teaches thermal spray coatings (title).  
Regarding claims 1 and 2, Example No. 11 of Nagayama shows a thermal spray coating having XRD peaks showing the presence of both YOF and Y5O4F7 (Table 2).  Regarding claim 4, Example No. 11 does not show a peak for Y2O3.   
Regarding claim 3, Nagayama teaches that the substrates used for the Examples is a plate of an aluminum alloy (par. 74).  
Regarding claim 5, Nagayama teaches that thermal spray coatings of the Examples are 200 µm thick (par. 74).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nagayama et al (JP 2016-211070), which claims the same benefit of the May 8, 2015 Foreign Priority Date and the Priority Document JP 2015-095515 as Nagayama et al (US 2016/0326623), relied upon above, contains the same essential subject matter relied upon in the prior art rejection above (see par. 52 and par. 54/Table 2).  Ultimately, this is to show that the prior art reference relied upon above, Nagayama et al (US 2016/0326623), should benefit from the May 8, 2015 priority date as the earliest effective filing date.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.